DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 and 30-41 of the US Patent Application No. 16/714,470 filed 2/13/2019 are presented for examination.
ALLOWABLE CLAIMS 
Claims 1-20 and 30-41 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record WO2014165275A1, US20150150729A1, US20120191054A1 and CN101257938 fail to teach, suggest or render obvious a layer freely sliding over underlying tissue/organ and extending under adjacent overlying tissue/organ.
WO2014165275A1 discloses most of claimed limitations except for the layer sliding over underlying tissue/organ and extending under adjacent overlying tissue/organ.
US20150150729A1 discloses most of claimed limitations except for the layer sliding over underlying tissue/organ and extending under adjacent overlying tissue/organ.
US20120191054A1 discloses most of claimed limitations except for the layer sliding over underlying tissue/organ and extending under adjacent overlying tissue/organ.
CN101257938 discloses most of claimed limitations except for the layer sliding over underlying tissue/organ and extending under adjacent overlying tissue/organ.
However, none of cited prior art of record teach or suggest alone or in combination the layer sliding over underlying tissue/organ and extending under adjacent overlying tissue/organ that provides a specific feature, i.e. isolated underlying tissue/organ from collapsing structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781